Citation Nr: 0325649	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  00-09 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Amy Girard-Brady, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from July 1983 to 
May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision of the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  


REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In February 2002, the RO issued a supplemental statement of 
the case to the appellant that included notice of the 
existence of the VCAA, but did not include a copy of the 
provisions of the VCAA.  Recent judicial decisions have 
mandated that VA strictly observe the provisions of the VCAA.  
See, e.g. Quartuccio v. Principi, 16 Vet. App. 183, (2002); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Notice to the claimant and 
the claimant's representative, if any, of the evidence 
necessary to substantiate the claim must indicate which 
evidence the claimant is finally responsible for obtaining 
and which evidence VA will attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  
Complete notice of the provisions of the VCAA has not been 
issued by the RO in this case.  Consequently, the RO must 
provide the appellant with complete notice of the provisions 
of the VCAA consistent with the holdings in recent judicial 
decisions and determine whether any additional notification 
or development action is required under the VCAA.  

Secondly, this case turns upon whether competent evidence can 
be produced supporting the veteran's allegation that he has 
post-traumatic stress disorder that is related to confirmed 
in-service stressors.  The evidence reveals multiple 
psychiatric diagnoses, generally including alcohol 
dependence, bipolar disorder, and affective mood disorder.  
The evidence also reveals the diagnosis of post-traumatic 
stress disorder on one occasion.  The evidence further 
reveals the confirmation by the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) of the occurrence of 
one of the veteran's alleged in-service stressors, although 
the veteran has not alleged that he had personally witnessed 
the stressful events in question.  Under U.S.C.A. 
§ 5103A(d)(1) (West 2002), obtaining a medical examination 
and medical opinion is necessary if there is competent 
medical evidence of a current disability and evidence that 
the disability may be associated with the claimant's active 
duty, but the record does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
The veteran underwent VA examination in June 2000 for the 
purpose of determining the existence of post-traumatic stress 
disorder, but the disorder was not found.  In the report of 
the examination, however, there is no indication that the 
examiner had the benefit of a review of the veteran's claims 
folder at the time of the examination.  Further, the examiner 
did not have a benefit of a review of the documents that were 
obtained by USASCRUR subsequent to the examination regarding 
the verification of the veteran's alleged stressors.  The 
necessity for additional examination is shown.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine whether he has post-traumatic 
stress disorder, and, if so, whether it is 
related to any established stressor(s) in 
service.  38 U.S.C.A. § 5103A(d).  In 
conjunction with the examination, the 
examiner should be given a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical 
history, and the June 13, 2001 letter from 
USASCRUR detailing which stressors have 
been verified for purposes of this claim.  
The report of the examination should 
indicate that the claims folder has been 
reviewed.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV.  All 
necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, should be 
accomplished.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for post-traumatic stress disorder 
contained in DSM-IV, and if he meets such 
criteria, whether post-traumatic stress 
disorder can be related to the stressor 
or stressors reported and established in 
the June 13, 2001 letter from USASCRUR, 
as having occurred during the veteran's 
active service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claim.  If a complete 
grant of the claim remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


